Citation Nr: 0907698	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to benefits greater than aid and attendance as a 
surviving spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 
1981, during the Vietnam War Era and peacetime, and was 
awarded a Vietnam Service Medal with a Bronze Service Star 
and a Republic of Vietnam Gallantry Cross with Palm.  He died 
in June 1994.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
Regional Office (RO), which granted the appellant special 
monthly dependency and indemnity compensation (DIC) based on 
the need for regular aid and attendance, effective May 17, 
2005.  The appellant disagreed with the amount of aid and 
attendance awarded, requested a higher rate of compensation, 
and subsequently perfected an appeal.     

In November 2008, the appellant and her son testified before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
in June 1994 and lists the immediate cause of death as 
arrhythmia and cardiac arrest, due to (or as a consequence 
of) arteriosclerotic heart disease, due to (or as a 
consequence of) diabetes.  End stage renal disease on 
dialysis, diabetic gastropathy, and peripheral vascular 
disease were listed as significant conditions contributing to 
the Veteran's death, but not resulting in the underlying 
cause of death.  

2.  At the time of the Veteran's death, he was service-
connected for chronic renal failure, requiring hemodialysis 
(100 percent); visual impairment due to diabetic retinopathy, 
glaucoma, cataracts (90 percent); right below-knee amputation 
(40 percent); diabetes mellitus (40 percent); peripheral 
vascular disease (20 percent); left lower extremity, 
peripheral neuropathy (20 percent); hypertension (10 
percent); mild neurogenic bladder (10 percent); status-post 
cerebrovascular accident, with left facial weakness (10 
percent); and right lower extremity, peripheral neuropathy (0 
percent); for a combined total evaluation of 100 percent, 
effective May 30, 1988.  The Veteran was also granted 
entitlement to special monthly pension based on the need for 
aid and attendance.

3.  In a September 1994 rating decision, the RO granted the 
appellant entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1310 because the evidence established that the Veteran's 
service-connected disabilities caused or significantly 
hastened his death. 

4.  In a September 2005 rating decision, the RO increased the 
amount of compensation awarded to the appellant by granting 
entitlement to special monthly DIC based on the appellant's 
need for regular aid and attendance.  

5.  The appellant is currently receiving the maximum DIC 
benefits allowed by statute and additional DIC benefits (at 
the basic rate, or otherwise) are not warranted because none 
of the Veteran's service-connected disabilities were rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death, the appellant does not 
have dependent children of the veteran under the age of 18, 
and the appellant currently receives special monthly 
compensation based on her need for aid and attendance.  


CONCLUSION OF LAW

The criteria for the assignment of an increased award of DIC, 
to include a higher rate for special monthly DIC based on the 
need for regular aid and attendance, have not been met.  38 
U.S.C.A. §§ 1310, 1311, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.21, 3.159, 3.312, 3.351, 3.352 (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

II. Merits of the Claim

The appellant seeks a higher rate for her special monthly DIC 
based on the need for regular aid and attendance.  In 
November 2008, the appellant testified at a hearing before 
the undersigned Veterans Law Judge that the amount of DIC 
compensation that she was currently receiving did not cover 
all of her medical and personal care costs.  See November 
2008 Board Hearing Transcript.  

While it is unfortunate that the appellant is having 
difficulty covering the costs of her medical and personal 
care, the Board is nonetheless bound by the law and is 
without authority to grant the requested benefits as a matter 
of law and on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Owings v. 
Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 
Vet. App. 171 (1992) (noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular appellant); Sabonis, 6 Vet. App. at 
430 (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law).
  
Here, the appellant qualified for entitlement to the basic 
rate of DIC benefits based on her late husband's death, 
pursuant to 38 U.S.C.A. § 1310, which states, in pertinent 
part, that benefits shall be paid to the surviving spouse of 
a veteran when the veteran dies from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The 
death of a veteran will be considered as having been due to a 
service connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  Id. 

In this case, the veteran died in June 1994.  As noted, in a 
September 1994 rating decision, the RO granted the appellant 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1310 
because the evidence established that the Veteran's service-
connected disabilities caused or significantly hastened his 
death, entitling the appellant to DIC for service-connection 
for the Veteran's death.  At the time of the veteran's death, 
he was service-connected for chronic renal failure, requiring 
hemodialysis (100 percent, effective February 1, 1989); 
visual impairment due to diabetic retinopathy, glaucoma, 
cataracts (90 percent, effective February 1, 1989); right 
below-knee amputation (40 percent, effective June 24, 1988); 
diabetes mellitus (40 percent, effective February 1, 1989); 
peripheral vascular disease (20 percent, effective February 
1, 1989); left lower extremity, peripheral neuropathy (20 
percent, effective February 10, 1986); hypertension (10 
percent, effective January 7, 1987); mild neurogenic bladder 
(10 percent, effective February 1, 1989); status-post 
cerebrovascular accident, with left facial weakness (10 
percent, effective June 1, 1986); and right lower extremity, 
peripheral neuropathy (0 percent, effective February 1, 
1989); for a combined total evaluation of 100 percent, 
effective May 30, 1988.  The Veteran was also granted 
entitlement to special monthly pension based on the need for 
aid and attendance.

Because the veteran's service-connected diabetes disability 
was the cause of his death, the appellant qualified for DIC 
benefits under 38 U.S.C.A. § 1310, at the basic rate, an 
amount prescribed by statute at 38 U.S.C.A. § 1311.  

The monthly rate of DIC paid fluctuates slightly from time to 
time to reflect inflation.  38 U.S.C.A. § 1311(a)(1).  The 
basic rate shall be increased by a fixed amount (which also 
may fluctuate from time to time based on inflation) in the 
case of the death of a veteran who at the time of death was 
in receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(1), (2).

In this case, the Veteran was not, at the time of his death, 
in receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years before his 
death.  Eight years prior to his death, none of the Veteran's 
service-connected disabilities were rated totally disabling.  
As such, the appellant is not eligible to receive additional 
DIC at the basic rate under  38 U.S.C.A. § 1311(a)(2).  

Although a surviving spouse may not be entitled to an 
increased amount of DIC under the basic rate, additional 
compensation may be payable to the surviving spouse for each 
dependent child of the veteran under the age of eighteen, in 
addition to the basic DIC rate; and/or if it is medically 
shown that the surviving spouse is in need of regular aid and 
attendance and/or by reason of being housebound.  This 
additional compensation for aid and attendance or by reason 
of being housebound is referred to as special monthly DIC. 

Special monthly DIC is payable to a surviving spouse if the 
spouse is a patient in a nursing home, or is helpless or 
blind or so nearly helpless or blind as to need aid and 
attendance.  38 U.S.C.A. § 1311(c); 38 C.F.R. § 3.351(a)(3).  
This fixed amount of special monthly DIC is also determined 
by statute, depending on whether the veteran died before or 
after January 1, 1993, and may fluctuate from time to time 
due to inflation.  38 U.S.C.A. § 1311.  

The monthly rate of DIC payable to a surviving spouse who 
does not qualify for increased compensation based on need for 
regular aid and attendance shall be increased if the 
surviving spouse is permanently housebound by reason of 
disability.  The "permanently housebound" requirement is 
met when the surviving spouse is substantially confined to 
her home (ward or clinical area, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
surviving spouse's lifetime.  38 U.S.C.A. 
§ 1311(d); 38 C.F.R. § 3.351(e).  The rate of pay for aid and 
attendance status is higher than the rate of pay for 
housebound status, and neither the statute nor the 
regulations provide for the assignment of both payments at 
the same time.  See 38 C.F.R. § 1311(d).    

In this case, the appellant does not have dependents of the 
veteran who are under the age of eighteen to warrant 
additional compensation under 38 U.S.C.A. § 1311(b).  In this 
regard, the appellant's initial claim indicates that she has 
two children, born on May 1977 and February 1979.  See 
"Application for Dependency and Indemnity Compensation" 
form, VA Form 21-534, received July 1994.  However, in a 
September 2005 rating decision, the RO granted an increase in 
the appellant's DIC benefits by awarding special monthly DIC 
based on her need for regular aid and attendance.  Since the 
appellant qualified for regular aid and attendance, she may 
not be considered for housebound status.  Thus, the Board 
finds that it need not address the question of entitlement to 
special monthly DIC based on housebound status.  Further, the 
Board finds that the appellant is receiving the maximum DIC 
benefit allowed by statute.  See 38 U.S.C.A. § 1311.  

Finally, although the regulations as administered by the VA 
allow additional special monthly compensation known as "a 
higher level aid and attendance allowance" for Veterans who 
meet certain criteria pursuant to 38 C.F.R. § 3.352, there is 
nothing in the regulations to suggest that the criteria set 
forth at 38 C.F.R. § 3.352 pertains to anyone other than 
Veterans.  

In sum, the evidence of record does not show that the Veteran 
was in receipt of or was entitled to compensation for a 
service-connected disability that was rated 
totally disabling at least eight years preceding his death, 
or that the appellant has dependents of the veteran who are 
under the age of eighteen; these are the only two scenarios 
which would warrant an increase in DIC benefits to the 
appellant.  As such, as a matter of law, entitlement to 
increased DIC based on a higher rate of special monthly 
compensation based on the need for regular aid and attendance 
is not warranted.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to benefits greater than aid and attendance as a 
surviving spouse is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


